Citation Nr: 0832713	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  04-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1970 and from December 1973 to January 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDING OF FACT

The veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
50 percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 9411, 9440 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a November 2006 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected PTSD, the evidence must show that his condition 
"ha[d] worsened enough to warrant the payment of a greater 
evaluation."  The letter also explained that the VA was 
responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence 
necessary to support his claim, and (3) providing a medical 
examination if necessary.  The February 2003 rating decision 
explained the criteria for the next higher disability rating 
available for the service-connected PTSD under the applicable 
diagnostic code.  The January 2004 statement of the case 
provided the appellant with the applicable regulations 
relating to disability ratings for his service-connected 
PTSD, as well as the requirements for an extraschedular 
rating under 38 C.F.R. § 3.321(b).  The August 2005 
supplemental statement of the case stated that, pursuant to 
38 C.F.R. § 4.10, disability evaluations center on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his increased rating claim, and 
as such, that he had a meaningful opportunity to participate 
in the adjudication of his claims such that the essential 
fairness of the adjudication was not affected.  See Sanders, 
487 F.3d at 891.

Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Anxiety disorders, which include PTSD, are rated 
under the criteria set forth in Diagnostic Code 9440.  Under 
this criteria, a 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

The veteran asserts that the current rating does not reflect 
the severity of his symptoms and that an increased rating is 
warranted.  The objective evidence of record, however, does 
not support his claim.  The veteran's clinical findings do 
not show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Nor does the veteran 
exhibit any of the symptoms required for a higher rating.  
Thus, the criteria for an increased rating have not been met.  

Review of the entire claims file reveals that the veteran's 
symptoms include irritability, anxiety, hypervigilance, 
tension, worry, nightmares, insomnia, intrusive memories, 
problems with concentration and flashbacks.  The record 
includes a February 2002 private psychological evaluation 
report prepared for veteran's attorney in connection with a 
pending criminal trial.  At the time of the examination, the 
veteran was incarcerated and charged with sexual abuse of his 
daughter.  The report stated that the veteran's mental status 
examination revealed that the veteran was alert, coherent and 
well oriented to person, place, and time.  Responses were 
direct and forthright; affect was agitated at time; and mood 
was anxious, tense and depressed.  He denied suicidal or 
homicidal ideation and there was no evidence of a thought 
disorder.  His speech was forced at times, reflecting 
distress.  The veteran was diagnosed as having a PTSD; major 
depressive disorder, secondary to current status and 
circumstance; and obsessive-compulsive disorder and was 
assigned a GAF score of 50.  

An April 2007 VA examination revealed a similar mental status 
examination and the veteran was noted to be incarcerated in 
state prison.  On examination, the veteran appeared neatly 
groomed, made good eye contact and interacted appropriately.  
He had no delusions or hallucinations, memory loss or 
impairment, or obsessive or ritualistic behavior, and 
activities of daily living were unimpaired.  His speech was 
normal and there was no evidence of panic attacks observed or 
supported by the record.  His mood was normal with no signs 
of anxiety.  He had no problems with impulse control at that 
time, though he did have significant problems leading up to 
his conviction for sexual assault.  The veteran was diagnosed 
as having PTSD and assigned a GAF score of 50.  The examiner 
stated that the GAF score of 50 described the serious 
limitations in the veteran's current situation in prison; the 
veteran continued to be active mentally and would likely be 
able to function adequately occupationally or in school.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 50 percent for PTSD.  Although the 
veteran's GAF score of 50 reflects serious symptoms, the 
clinical manifestations do not support that score.  He did 
not have serious symptoms such as suicidal ideation, severe 
obsessional rituals, frequent shoplifter, or any serious 
impairment in social, occupational, or school functioning.  
The private examination report showed that there were 
nonservice-connected factors other than PTSD that would have 
contributed to the GAF score.  In addition, the VA examiner 
stated that the GAF score was due to the veteran's 
imprisonment and he would likely function well at work or 
school.  Therefore, a higher rating is not warranted based on 
the veteran's GAF score. 

Likewise, the veteran's symptoms do not meet or nearly 
approximate the criteria for a 70 percent rating.  In order 
to meet the higher rating, the veteran's symptoms must show 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  None of 
these symptoms have been exhibited by the veteran during 
either mental status examinations or during any treatment as 
described above.  

In correspondence of record, the veteran asserts that his 
abuse of his child was an outcome of his PTSD condition and 
demonstrated inappropriate behavior.  He also asserts that he 
does have suicidal ideation, but did not admit such as he is 
imprisoned and would be placed in confinement if this were 
discovered.  However, this contention is not supported by any 
medical evidence of record, including medical evidence prior 
to his incarceration.  Even if the Board accepted these 
contentions as true, the veteran's overall disability is best 
represented by a 50 percent evaluation.  

The veteran's lay statements as to the severity of his 
symptoms have been considered.  However, the Board attaches 
greater probative weight to the objective clinical findings 
of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  Based upon the evidence as a whole, the Board finds 
that the veteran's disability picture most nearly 
approximates the criteria for the currently assigned 50 
percent rating.  Accordingly, the preponderance of the 
evidence is against a rating higher than 50 percent for the 
veteran's PTSD.  38 C.F.R. § 4.7, 4.130, Diagnostic Codes 
9411.

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  The Board does not find 
evidence that the veteran's PTSD should be increased for any 
separate periods based on the facts found during the whole 
appeal period.  The evidence of record in connection with 
this claim supports the conclusion that the veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.


Extraschedular considerations

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the veteran's disability level and 
symptomatology.  The veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation for the service-connected PTSD is adequate and 
referral is not required.  Thun v. Peake, 22 Vet. App. 111 
(2008).  


ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


